Citation Nr: 1722215	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent since August 1, 2009, for lumbar/thoracic disc disease, status post L4-S1 decompression and fusion with residual left L4 motor deficit.

2.  Entitlement to a separate rating for neurological manifestations of the service-connected back disability affecting the genitourinary system, to include bowel impairment.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 1, 2009, to August 19, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to April 1990 and from October 1990 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in June 2014.

The Veteran filed claims on May 29, 2009, for an increased rating for a back disability, entitlement to a TDIU, and a temporary total evaluation based on the need for convalescence due to back surgery, which were denied in the August 2010 rating decision on appeal.  

While the appeal was pending, a temporary total rating was assigned from April 13, 2009, to July 31, 2009, and a TDIU was granted since August 20, 2010, (the effective date of service connection for depression).  

As such, the remaining claim for a TDIU due to service-connected back disability is limited to the period from August 1, 2009, to August 19, 2010, and the claim for a higher rating for a back disability is limited to the period since August 1, 2009.  

As the General Rating Formula for Diseases and Injuries of the Spine directs that a separate evaluation be assigned under an appropriate diagnostic code for any associated neurologic abnormalities and the record reflects that the Veteran's back disability may include neurologic impairment of the bowel, the Board has included a separate issue of entitlement to a separate rating for neurological manifestations of the service-connected back disability affecting the genitourinary system above.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  
  
The issues of entitlement to a separate rating for neurological manifestations of the service-connected back disability affecting the genitourinary system and a TDIU from August 1, 2009, to August 19, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Since August 1, 2009, the Veteran's back disability has been manifested by pain and limited motion with flexion greater than 30 degrees.


CONCLUSION OF LAW

Since August 1, 2009, the criteria for an evaluation in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's lumbar/thoracic disc disease, status post L4-S1 decompression and fusion with residual left L4 motor deficit is evaluated under Diagnostic Code 5243, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a higher rating for the spine disability the evidence would need to show ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less.  Id.  During April 2010 and August 2016 VA examinations it was noted that there was no ankylosis of the spine and flexion was limited, at most, to 40 degrees.  Of note, the Veteran did report pain, muscle spasm, and tenderness associated with the disability.  However, the April 2010 examiner found no additional limitation of motion after repetitive use or during flare-ups and the August 2016 examiner noted severe pain on flexion limited range of motion to 40 degrees.  At the April 2010 examination, the Veteran reported limitations during flare-ups resulted in difficulty with overhead activities, throwing, lifting, and carrying that was partially relieved by rest and activity modification.  None of the other medical evidence reflects that the Veteran's spine is ankylosed or that he has ever had flexion limited to 30 degrees or less.  

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case the Veteran has stated his lumbar spine disability results in pain, muscle spasm, and tenderness that caused some limitations on walking and prolonged sitting or standing.  The lay statements do not indicate that the Veteran has ankylosis of the spine or flexion limited to 30 degrees or less.  

While the Veteran clearly has pain, this is the basis for the current findings. 

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 20 percent since August 1, 2009, is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology other than neurological impairment affecting the genitourinary system addressed in the remand section below.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the August 2016 medical opinion is probative evidence in support of a finding that the Veteran's neurological symptomatology noted in VA treatment records and the examination reports was not attributable to the Veteran's back disability.  

Although the examinations noted hypoactive reflexes, decreased sensory on the right lower extremity, and decreased bilateral muscle strength at the ankles and toes, the examiner reviewed the relevant medical evidence and found the mild peripheral neuropathy characterized by numbness and tingling of the feet and lower legs were more consistent with residual cold injuries to the feet.  The examiner explained that imaging results of the lumbar spine noted good decompression of the spine with no disc protrusion.  The Board acknowledges that the Veteran is competent to report radiating pain in his bilateral legs and feet, but there is no indication that he has the training or experience required to render a competent opinion linking the disorder to his service-connected back disability.  See Jandreau, 492 F.3d at 1377.  Thus, separate ratings are not warranted.  

The Board notes that the issue of entitlement to a TDIU from August 1, 2009, to August 19, 2010, is addressed in the remand section below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Since August 1, 2009, a rating in excess of 20 percent for lumbar/thoracic disc disease, status post L4-S1 decompression and fusion with residual left L4 motor deficit, is denied.

REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

Remand for an appropriate examination is required to determine whether the Veteran's back disability warrants a separate rating under an applicable code for neurological manifestations affecting the genitourinary system.  The Board notes that the evidence of record indicates the Veteran may have bowel problems as a residual of his L4-S1 decompression and fusion surgery.  The Veteran reported incontinence and loose stools since a 2009 spine surgery and a March 2015 VA treatment record indicated that colonoscopy results were normal and that bowel movement urge was possibly a complication of a spinal fusion surgery.  The August 2016 VA examiner indicated the Veteran had neurologic abnormalities related to the back disability described as bowel movement urgency with alternating constipation and loose stools that required further evaluation by a specialist.  As such, an examination is warranted to determine the nature and extent of any neurological impairment of the bowel related to the service-connected back disability. 

As the Veteran's claim for a TDIU from August 1, 2009, to August 19, 2010, is based on functional impairment attributed to his service-connected back disability, the Board finds the issue is inextricably intertwined with the determination on a separate rating for neurological manifestations affecting the genitourinary system such that a decision on the claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claim of entitlement to a TDIU is therefore also remanded pending resolution of the intertwined claim.

Updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the file updated VA treatment records dating since February 2016.  

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of any neurological manifestations of the service-connected back disability affecting the genitourinary system, to include bowel impairment.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that any neurological impairment of the genitourinary system, to include bowel impairment, is caused or aggravated by the Veteran's service-connected back disability.

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims for entitlement to a separate rating for neurological impairment of the genitourinary system and a TDIU from August 1, 2009, to August 19, 2010.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


